 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STEVE W. CARGILL,                                    No. 2:16-cv-949-KJN
12                         Plaintiff,
13              v.                                        ORDER AMENDING EAJA
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                           Defendant.
16

17              On July 9, 2019, the Court awarded Plaintiff $20,275.44 under the EAJA. (ECF No. 31.)

18   Thereafter, Defendant moved to amend the award, requesting the Court differentiate between the

19   grant of EAJA fees and expenses and the award of costs. See 28 U.S.C. § 2412(a)(1), (d)(1)(A).

20   Defendant avers that “unlike expenses, costs are administered by the Department of Justice and

21   are paid out of the Judgment Fund, not from the Commissioner’s funds.” (ECF No. 32.)

22              Under Rule 60(a), the Court hereby corrects the award (ECF No. 31) as follows:

23              1. Plaintiff is awarded $19,370.44 in EAJA fees and expenses;

24              2. Plaintiff is awarded $905.00 in costs (filing fees).

25              IT IS SO ORDERED.

26   Dated: July 29, 2019

27
     carg.949
28
                                                          1
